Exhibit 99.2 M A Z A R S DENGE TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI INDEPENDENT AUDITORS’ REPORT AND FINANCIAL STATEMENTS AT 31 DECEMBER 2009,2 DENGE BAGIMSIZ DENETIM SERBEST MUHASEBECI MALI MUSAVIRULIK A. S. Hurriyer Moh. Dr. Cemil Bengu Cad. Hak is Merkezi No: 2 K: 1-2 Caglayan 34403 Kagithane / ISTANBUL Tel: (0212) {pbx} Fax: (0212) • Tic.Sic.No: 262368-209940 • www.mazarsdenge.com.tr • denge@mazarsdenge.com.tr M A Z A R S DENGE Independent Auditors’ Report To the Shareholders of Touch IT Education Technologies Dis Ticaret Kollektif Sirketi Andrew Stuart Brabin ve Ortagi We have audited the accompanying balance sheets of Touch IT Education Technologies Dis Ticaret Kollektif Sirketi Andrew Stuart Brabin ve Ortagi (“the Company”) as of December 31, 2009, 2008 and 2007, and the related statements of income, changes in equity, and cash flows for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in the United States of America. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Touch IT Education Technologies Dis Ticaret Kollektif Sirketi Andrew Stuart Brabin ve Ortagi as of December 31, 2009, 2008 and 2007, and the, results of its operations and its cash flows for the years then ended in conformity with accounting principles generally accepted in the United States of America. Istanbul, 22 February 2010 DENGE BAGIMSIZ DENETIM SMMM A.S. /s/ Moris Moreno Moris Moreno Partner DENGE BAGIMSIZ DENETIM SERBEST MUHASEBECI MALI MUSAVIRULIK A. S. Hurriyer Moh. Dr. Cemil Bengu Cad. Hak is Merkezi No: 2 K: 1-2 Caglayan 34403 Kagithane / ISTANBUL Tel: (0212) {pbx} Fax: (0212) • Tic.Sic.No: 262368-209940 • www.mazarsdenge.com.tr • denge@mazarsdenge.com.tr TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI BALANCE SHEETS AT 31 DECEMBER 2009, 31 DECEMBER 2 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) Notes CURRENT ASSETS Cash and banks 4 Trade receivables 5 Due from related parties 6 Due from shareholders 6 — — Inventories 7 Other current assets 8 Total current assets NON CURRENT ASSETS Rights, net 9 Total non current assets TOTAL ASSETS CURRENT LIABILITIES Trade payables 10 Due to related parties 6 — — Due to shareholders 6 Other current liabilities 11 Total current liabilities NON CURRENT LIABILITIES Reserve for retirement pay 12 — Total non current liabilities — COMMITMENTS AND CONTINGENCIES SHAREHOLDERS’ EQUITY Share capital 13 Retain earnings — Net income / (loss) for the period 44 968 Total shareholders’ equity TOTAL LIABILITIES AND SHAREHOLDERS’ EQUITY The accompanying notes arc an integral pail of these statements. 3 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI STATEMENTS OF COMPREHENSIVE INCOME FOR THE YEARS ENDED 31 DECEMBER 2009, 31 DECEMBER 2 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) Notes 01.01.- 31.12.2009 01.01.- 31.12.2008 27.08.2007 (date of inception) 1.12.2007 NET SALES 14 COST OF SALES 15 (649.708 ) (1.450.440 ) (532.948 ) Gross profit SELLING EXPENSES 16 (24.562 ) (87.859 ) (26.423 ) GENERAL AND ADMINISTRATIVE EXPENSES 17 (55.690 ) (65.489 ) (15.727 ) Income from operations OTHER INCOME AND EXPENSES, NET 18 (3.012 ) FINANCIAL INCOME AND EXPENSES , NET 19 (2.172 ) (2.327 ) (354 ) Income before taxation and currency translation gain/(loss) TAXATION CHARGE 3 Taxation current — — — Deferred — — — CURRENCY TRANSLATION GAIN/(LOSS) (2.375 ) Net income/(Ioss) for the period OTHER COMPREHENSIVE INCOME — — — Total comprehensive income The accompanying notes are an integral part of these statements. 4 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI STATEMENTS OF CASH FLOW FOR THE YEAR ENDED 31 DECEMBER 2 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) CASH FLOWS FROM OPERATING ACTIVITIES Net income Adjustments to reconcile net income tonet cash provided By operating activities: Provision for retirement pay Depletion allowance Changes in operating assets and liabilities Trade receivables (4.124 ) Due from related parties (273.150 ) Due from shareholders (12.258 ) Inventories (23.205 ) Other current assets (302 ) Trade payables (331.716 ) Due to related parties — Due to shareholders (10.231 ) Other current liabilities Net cash generated from (used for) operating activities (12.452 ) CASH FLOWS FROM FINANCING ACTIVITIES Dividends paid — (37.219 ) Net cash (used for) provided from financing activities — (37.219 ) CASH FLOWS FROM INVESTING ACTIVITIES Net cash used for investing activities — — NET INCREASE IN CASH AND CASH EQUIVALENTS (12.452 ) CASH AND CASH EQUIVALENTS AT BEGINNING OF YEAR CASH AND CASH EQUIVALENTS AT END OF PERIOD The accompanying notes are an integral part of these statements. 5 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI STATEMENTS OF CHANGES IN EQUITY FOR THE YEARS ENDED 31 DECEMBER 2009, 31 DECEMBER 2 (Amounts expressed in US Dollars (USD) in full unless otherwise indicated) Share Capital Retain Earnings Net income /(loss) for the Year Total Shareholders’ Equity Balance at 27.08.2007 (date of inception) — Additions — Balances at 31 December 2007 — Share capital increase — Transfer to retain earnings — — Dividend to Stockholders — ) — ) Net income/(Ioss) for the period — — Balances at 31 December 2008 Share capital increase — Transfer to retain earnings — ) — Net income/(loss) for the period — — Balances at 31 December 2009 The accompanying notes are an integral part of these statements. 6 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 1. GENERAL INFORMATION Nature of Activities of the Company: Touch IT Education Technologies Dis Ticaret Kollektif Sirketi Andrew Stuart Brabin ve Ortagi, formerly RT Lojistik Dis Ticaret Kollektif Sirketi Recep Tamsman ve Ortagi; (referred as “Touch IT Education”) was established on August 27, 2007 with “Share Transfer of Open Company and Amendment Agreement”. Touch IT Education engages primarily in sales and purchases of the interactive writing board and all educational equipments. Form of the Company: The Company established as a form of partnership (kollektif sirket). In Turkey, partnership is the association of two or more persons who co-own a business for trading goods under a trade name. The co-owners have unlimited responsibility to their creditors. This form of companies does not have minimum capital requirements. Average number of employees of the Company is stated as follows; 3 3 1 2. IMPACT OF RECENTLY ISSUED ACCOUNTING STANDARDS In January 2010, the FASB issued an amendment to ASC 820, “Fair Value Measurements and Disclosure”, to require reporting entities to separately disclose the amounts and business rationale for significant transfers in and out of Level 1 and Level 2 fair value measurements and separately present information regarding purchase, sale, issuance, and settlement of Level 3 fair value measures on a gross basis. This standard is effective for interim and annual reporting periods beginning after December 15, 2009 with the exception of disclosures regarding the purchase, sale, issuance, and settlement of Level 3 fair value measures which are effective for fiscal years beginning after December 15, 2010, its adoption will not have a material impact on the Company’s financial statements. 7 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3. SIGNIFICANT ACCOUNTING POLICIES: 3.1. Statement of compliance: The financial statements have been prepared in accordance with accounting principles generally accepted in the United States (“US GAAP”) 3.2. Basis of preparation: These financial statements and related notes are presented in accordance with accounting principles generally accepted in the United States, and are expressed in U.S. dollars. 3.3. Basis of presentation financial statements : The Company maintains its books of account and prepares its statutory financial statements in accordance with accounting principles in the Turkish Commercial Code and tax legislation. The accompanying financial statements are based on the statutory records, with adjustments and reclassifications, for the purpose of fair presentation in accordance with US GAAP. 3.4. Revenue recognition: The company recognizes revenue when there is persuasive evidence of an arrangement, delivery has occurred or services are rendered, the sales price is determinable, and collectability is reasonably assured. Revenue typically is recognized at time of shipment. Sales are recorded net of discounts, rebates and returns. 3.5. Inventories: Inventories are stated at the lower of cost or market. Costs, including an appropriate portion of fixed and variable overhead expenses, are assigned to inventories held by the method most appropriate to the particular class of inventory being valued on the weighted average basis. 8 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3.6. Taxation: Partnerships (kollektif sirket) are incorporated body according to Turkish Commercial Code; however, partnerships are not recognized as an incorporated body by income tax act. This fact results in paying individual income tax by partnerships, instead of being subject to corporate income tax. Moreover, services rendered by the Company in free zone area is excluded from paying both value added tax and individual income tax. The Company has Operating Licence for the exemption of income tax which is taken from Undersecretariat of The Prime Ministry For Foreign Trade, numbered TRY-149 , dated 01.11.2001 and period of validation is 10 years. 3.7. Retirement pay provision Under Turkish laws, lump sum payments are made to employees retiring or involuntarily leaving the Company. Such payments are considered as being part of defined retirement benefit plan. The retirement benefit obligation recognized in the balance sheet represents the present value of the defined benefit obligation as adjusted for unrecognized actuarial gains and losses. 3.8. Foreign currency transactions The Company’s functional and reporting currency is the United States dollar. Monetary assets and liabilities denominated in foreign currencies are translated, using the exchange rate prevailing at the balance sheet date. Non-monetary assets and liabilities denominated in foreign currencies are translated at rates of exchange in effect at the date of the transaction. Average monthly rates are used to translate income and expenses. Gains and losses arising on translation or settlement of foreign currency denominated transactions or balances are included in the determination of income. 9 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3.8. Foreign currency transactions (‘cont’d): Following period rates are applicable as of 31 December 2009, 31 December 2008 and 2007; USD EURO GBP Average USD 3.9. Leasing - the Company as Lessee Leases are classified as capital leases whenever the terms of the lease transfer substantially all the risks and rewards of ownership to the lessee. All other leases are classified as operating leases. 3.10. Financial Instruments Pursuant to ASC 820, “Fair Value Measurements and Disclosures”, and ASC 825, “Financial Instruments”, an entity is required to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. ASC 820 establishes a fair value hierarchy based on the level of independent, objective evidence surrounding the inputs used to measure fair value. A financial instrument’s categorization within the fair value hierarchy is based upon the lowest level of input that is significant to the fair value measurement. ASC 820 prioritizes the inputs into three levels that may be used to measure fair value: Level 1 Level 1 applies to assets or liabilities for which there are quoted prices in active markets for identical assets or liabilities. 10 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKT1F SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 3.10. Financial Instruments (cont’d): Level 2 Level 2 applies to assets or liabilities for which there are inputs other than quoted prices that are observable for the asset or liability such as quoted prices for similar assets or liabilities in active markets; quoted prices for identical assets or liabilities in markets with insufficient volume or infrequent transactions (less active markets); or model-derived valuations in which significant inputs are observable or can be derived principally from, or corroborated by, observable market data. Level 3 Level 3 applies to assets or liabilities for which there are unobservable inputs to the valuation methodology that are significant to the measurement of the fair value of the assets or liabilities. The Company’s financial instruments consist principally of cash, trade receivables and payables, borrowings and amounts due from and due to related parties. Pursuant to ASC 820, the fair value of cash is determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. 3.11. Cash and cash equivalents Cash equivalents consist of highly liquid investments, which are readily convertible into cash, with original maturities of three months or less. 11 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (4) CASH AND CASH EQUIVALENTS: For the years ended at 31 December 2009, 31 December 2008 and 2007 cash and cash equivalents comprised as follows; Cash in hand — Banks Total (5) TRADE RECEIVABLES (net): For the years ended 31 December 2009, 31 December 2008 and 2007 trade receivables, net comprised as follows; Trade receivables Total (6) RELATED PARTY TRANSACTIONS: Parties are considered to be related if one party has the ability to control the other party or exercise significant influence over the other party in making the financial and operating decisions. For the purpose of these financial statements shareholders are referred to as related parties. Related parties also included individuals that are principle owners, management and members of the Company’s Board of Directors and their families. In the course of conducting its business, the Company conducted various business transactions with related parties on commercial terms. 12 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (6) RELATED PARTY TRANSACTIONS (cont’d): Related parties and shareholders balances and transactions have been presented as follows: a) Due from related parties Emko Yazi Tahtalari ve Egitim Gerecleri A.S. Touch It Technologies Koll. Sir. Ronald George Murphy ve Ortaklari — Total b) Due from shareholders Ali Riza Tanisman — — Total — — c) Due to related parties Emko Yazi Tahtalari ve Egitim Gerecleri A.S. — — Total — — b) Due to shareholders Recep Tanisman Ali Riza Tanisman — Total d) Major purchases from related parties Emko Yazi Tahtalari ve Egitim Gerecleri A.S. — Touch It Technologies Koll. Sir. Ronald George Murphy ve Ortaklari — — Total — e) Major sales to related parties Emko Yazi Tahtalari ve Egitim Gerecleri A.S. Touch It Technologies Koll. Sir. Ronald George Murphy ve Ortaklari — Total 13 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (7) INVENTORIES: For the years ended at 31 December 2009, 31 December 2008 and 2007 inventories comprised as follows; Trade goods Advances given for purchases — Total As of 31 December 2009 and 31 December 2008 inventories were insured for USD 100,000. (8) OTHER CURRENT ASSETS: For the period ended at 31 December 2009, 31 December 2008 and 2007 other receivables and assets comprised as follows; Deposits and guarantees given — S/T prepaid expenses — Total (9) NON-CURRENT ASSETS: For the years ended at 31 December 2009, 31 December 2008 and 2007 non-current assets comprised as follows; License right Depletion allowance ) ) ) Total Rights represent the operating license obtained from Under secretariat of The Prime Ministry for Foreign Trade. 14 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (10) TRADE PAYABLES: For the years ended at 31 December 2009, 31 December 2008 and 2007 trade payables comprised as follows; Trade payables Total (11) OTHER CURRENT LIABILITIES: For the years ended at 31 December 2009, 31 December 2008 and 2007 other current liabilities comprised as follows: Social security withholdings payable Advances received — Total (12) RESERVE FOR EMPLOYMENT TERMINATION BENEFITS: The principal assumption is that the maximum liability for each year of service will increase parallel with inflation. Thus, the discount rate applied represents the expected real rate after adjusting for the anticipated effects of future inflation. Consequently, in the accompanying financial statements as at 31 December 2009, the provision has been calculated by estimating the present value of the future probable obligation of the Company arising from the retirement of the employees. The anticipated rate of forfeitures is considered. As the maximum liability is revised semi annually, the maximum amount of TRY 2,365.16 effective from 1 July 2009 has been taken into consideration in calculation of provision from employment termination benefits (2008: TRY 2,173; 2007: TRY 2,030). 15 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGT NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (12) RESERVE FOR EMPLOYMENT TERMINATION BENEFITS (cont’d): Movement of employment termination benefits as follows; Balance at 31.12.2007 — Charge for the year Utilized/Paid — Balance at 31.12.2008 Charge for the year Utilized/Paid — Balance at 31.12.2009 (13) SHARE CAPITAL: . The issued share capital of the Company is respectively for the years ended at 31 December 2009, 31 December 2008 and 2007 comprised as follows; Shareholding Amount % Shareholding Amount % Shareholding Amount % Andrew Stuart Brabin* 75 % 75 % 75 % Ali Rrza Tanisman 25 % 25 % 25 % Total % % % *Recep Tanisman has transferred all shares amounting to 26,675 (TRY 35,100) to Andrew Stuart Brabin who agrees to enter into externally as a partner of the company as of 17 November 2009. 16 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (14) SALES, net: The composition of sales, net amount by principal operation for the years ended at 31 December 2009, 31 December 2008 and 2007 can be summarized as follows: 01.01.- 01.01.- inception- EBEAM whiteboard and devices Electronic set — — Triumph board — — Others Returns (-) ) — — Total (15) COST OF SALES (-): The composition of cost of sales (-) by principal operations for the years ended at 31 December 2009, 31 December 2008 and 2007 can be summarized as follows; 01.01.- 01.01.- inception- Cost of sales (Trade Goods) Total (16) MARKETING AND SELLING EXPENSES (-): The composition of marketing and selling expenses (-) by principal operations for the years ended at 31 December 2009,31 December 2008 and 2007 can be summarized as follows: 01.01.-31.12.2009 01.01.-31.12.2008 inception-31.12.2007 Export expenses Consultancy expenses Travel expenses — — Other expenses Total 17 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (17) GENERAL AND ADMINISTRATIVE EXPENSES (-): The composition of general and administrative expenses (-) by principal operations for the years ended at 31 December 2009, 31 December 2008 and 2007 can be summarized as follows: 01.01.-31.12.2009 01.01.-31.12.2008 inception-31.12.2007 Salaries Consultancy expenses Notery expenses Insurance expenses — Rental expenses Retirement pay liability — Depletion allowance Other expenses Total (18) OTHER INCOME AND (EXPENSES), net: The composition of other income and (expenses), net for the years ended at 31 December 2009, 31 December 2008 and 2007 can be summarized as follows: 01.01.-31.12.2009 01.01.-31.12.2008 inception-31.12.2007 Other income — Consultancy income — — Other expense ) ) ) Total ) 18 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (19) FINANCIAL INCOME AND EXPENSES, net: The composition of financial income / (expenses), net for the years ended at 31 December 2009, 31 December 2008 and 2007 can be summarized as follows: 01.01.-31,12.2009 01.01.-31.12.2008 inception-31.12.2007 Bank expenses Total 19 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (20) FOREIGN CURRENCY POSITION, net: Foreign currency position, net for the years ended at 31 December 2009, 31 December 2008 and 2007 can be summarized as follows: F/C Type TRY Foreign Currency TRY Foreign Currency TRY Foreign Currency Cash USD — — Banks USD Due from related parties USD Trade receivables USD Deposits given USD — Advances given USD — (Inventories) Trade payables USD — — Advances received USD — — (Other current liabilities) Total F/C Assets USD Total F/C Liabilities USD Net F/C Assets and Liabilities USD ) 20 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) (21) FINANCIAL RISK MANAGEMENT OBJECTIVES AND POLICIES: Capital risk management The Company manages its capital to ensure that it will be able to continue as a going concern while maximizing the return to stakeholders through the optimization of the debt and equity balance. The capital structure of the Company consists of debt, which includes the borrowings, cash and cash equivalents and equity, comprising issued capital, reserves and retained earnings. 31 December 2009 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents — — 4 Trade receivables (including related parties) — 5-6 Financial liabilities Trade payables (including related parties) — — 6-10 31 December 2008 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents — — 4 Trade receivables (including related parties) — — 5-6 Financial liabilities Trade payables — — 6-10 21 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) 31 December 2007 Financial assets at amortized cost Loans and receivables Financial liabilities at amortized cost Carrying value Fair value Note Financial assets Cash and cash equivalents — — 4 Trade receivables (including related parties) — — 5-6 Financial liabilities Trade payables — — 6-10 Financial risk factors The Company’s activities expose it to variety of financial risks; market risk, credit risk and liquidity risk. The Company’s overall risk management program focuses on the unpredictability of financial markets seeks to minimize potential adverse effects on the Company’s financial performance. Market risk The Company’s activities expose it primarily to the financial risks of changes in foreign currency exchange rates. Foreign currency risk management The Company undertakes certain transactions denominated in foreign currencies. Hence, exposures to exchange rate fluctuations arise. The carrying amount of the Company’s foreign currency denominated monetary assets and liabilities at the reporting dates is disclosed in note 20. 22 TOUCH IT EDUCATION TECHNOLOGIES DIS TICARET KOLLEKTIF SIRKETI ANDREW STUART BRABIN VE ORTAGI NOTES TO FINANCIAL STATEMENTS FOR THE YEARS ENDED 31 DECEMBER 2009, 2 (Amounts are expressed in US Dollars (USD) in full unless otherwise indicated) Credit risk management Credit risk refers to the risk that counterparty will default on its contractual obligations resulting in financial loss to the Company. The Company has adopted a policy of only dealing with creditworthy counterpaities. The Company’s exposure and the credit ratings of its counterparties are continuously monitored and the aggregate value of transactions concluded is spread amongst approved counterparties. Liquidity risk management Liquidity risk arises from the fact that the Company may not receive funds from its counterparties at the expected time. This risk is managed by maintaining a balance between continuity of funding and flexibility through the use of overdrafts and trade receivables. The following tables details the Company’s remaining contractual maturity for its non derivative financial liabilities. The tables have drawn up based on the undiscounted cash flows of financial liabilities based on the earliest date on which the Company can be required to pay. Liquidity risk management Current Noncurrent Total 31 December 2009 Trade payables (including related parties) — 31 December 2008 Trade payables — 31 December 2007 Trade payables — 23
